Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Weissman on 1 September 2021.

The application has been amended as follows: 

Claim 1: (Currently Amended) 
A receiver device comprising,	a first electrode  which can capacitive couple to an electrode of a transmitter device;	a second electrode which can capacitive couple to said electrode of said transmitter device;	an energy harvesting circuit, which comprises a first capacitor, wherein said first electrode is electrically connected to the energy harvesting circuit so that energy from a signal which was transmitted from the electrode of the transmitter device and received at the first electrode, can be used to increase voltage across the first capacitor; and 	a comparator, wherein the first capacitor  is electrically connected to a positive supply input terminal of the comparator so that voltage across the first capacitor can be used to power 
a first filter circuit, which comprises a second capacitor, which is electrically connected to the output of the demodulator circuit, so that energy from a signal which was transmitted from the electrode of the transmitter device and received at the second electrode can be used to increase voltage across the second capacitor;	wherein said output of the demodulator circuit is electrically connected to a second input terminal of the comparator; and wherein the second capacitor is electrically connected to a first input terminal of the comparator so that the voltage across the second capacitor defines a reference voltage at the first input terminal of the comparator;			
a second filter circuit which is electrically connected to an output terminal of the comparator, for filtering signals provided at the output terminal of the comparator;	wherein the energy harvesting circuit comprises a first diode and second diode, wherein the first diode is connected between ground and a first node, wherein the first node is between the first and second diodes; the second diode is connected between the first node and a second node, wherein the second node defines an output of the energy harvesting circuit; and wherein the first capacitor is connected between the second node and ground;	wherein the energy harvesting circuit further comprises, an inductor, a harvesting capacitor which is connected between the first node and the inductor, and a further harvesting capacitor which is connected between a third node and ground wherein the third node is a node between the first electrode and the 

Claim 2: (Previously Presented) 
A receiver device according to claim 1 wherein the first filter circuit comprises, 	an input node which is electrically connected to the output of the demodulator circuit; a first output node which is electrically connected to the second input terminal of the comparator; a second output node  which is electrically connected to the first input terminal of the comparator;	a resistor which is electrically connected between the input node and the second output node;

Claim 3: (cancelled)

Claim 4: (Previously Presented) 
A receiver device according to claim 1 wherein the demodulator circuit comprises an input node and an output node wherein the input node defines the input of the demodulator circuit and the output node defines the output of the demodulator circuit; wherein the demodulator circuit further comprises,	a capacitor and a diode connected in series between the input node and output node, wherein an intermediate node is defined between said capacitor and diode; 			
a further capacitor which is connected between the output node of the demodulator circuit and ground; and 	a further diode which is connected between the intermediate node and ground.

Claim 5: (Previously Presented) 
A receiver device according to claim 1 wherein the second filter circuit comprises an input terminal which defines an input of the second filter circuit, and an output terminal which defines an output of the second filter circuit, wherein the input terminal  of the second filter circuit is connected to the output terminal of the comparator so that the second filter circuit can receive signals which are output by the comparator; and 		wherein the second filter circuit further comprises a diode, a resistor and a capacitor, 	wherein said diode and said resistor are connected in series between the input terminal  and the output terminal, and the capacitor is electrically connected between the output terminal and ground.

Claim 6: (Previously Presented) 
A receiver device according to claim 1 further comprising an impedance matching circuit which is configured to match an input impendence of the second electrode with an input impedance of the demodulator circuit. 

Claim 7: (Previously Presented) 
A receiver device according to claim 1 the receiver device further comprises a parsing circuit which is electrically connected to both an output terminal of the second filter circuit and to the output terminal of the comparator; and wherein the parsing circuit configured to read the signals provided at the output terminal of the comparator only after the parsing circuit has received predefined series of signals from the output terminal of the second filter circuit.

Claim 8: (Previously Presented) 
A receiver device according to claim 7 wherein the parsing circuit is connected to a plurality of sub-circuits, each sub circuit having a respective address; and wherein the parsing circuit configured to provide an output which enables a sub-circuit in response to the parsing circuit reading a predefined series of signals at the output terminal of the comparator, said read predefined series of signals corresponding to the address of that sub-circuit.

Claim 9: (Previously Presented) 
A receiver device according to claim 1 wherein the receiver device is configured to be a wearable, and the wherein the first and second electrodes are arranged such that they contact the skin of a user when the user wears the receiver device.

Claim 10: (Previously Presented) 
An assembly comprising, 	one or more transmitters which are configured to transmit a signal which comprises a preamble, and 	one or more receiver devices according to claim 1.

Claim 11: (Previously Presented) 
An assembly according to claim 10 wherein said one or more transmitters are configured to transmit a signal which comprises a preamble and data.


Claim 12: (Previously Presented) 
An assembly according to claim 10 wherein said one or more transmitters are configured to transmit the signal though the body of a user that is wearing said one or more receiver devices, to the respective first and second electrodes of the one or more receiver devices.

Claim 13: (Previously Presented) 
A method of communicating a signal from a transmitter to a receiver device according to claim 1, the method comprising,	transmitting a signal comprising a preamble from an electrode of the transmitter to both the first and second electrodes of the receiver device; 				
receiving said signal at the first and second electrode;	using energy from the preamble of the signal received at the first electrode to increase the voltage across the first capacitor;	using the voltage across the first capacitor to power the comparator;		using energy from the signal received at the second electrode to increase the voltage across the second capacitor of the first filter circuit; 		using the voltage across the second capacitor to provide the reference voltage at the first input terminal of the comparator.  

Claim 14: (Previously Presented) 
A method according to claim 13 wherein the step of using energy from the signal received at the second electrode to increase the voltage across the second capacitor of the first filter circuit, comprises, 	using energy from the preamble of the signal received at the second electrode to increase the voltage across the second capacitor; and/or 						
using energy from a portion of said signal which represents one or more data bits to increase the voltage across the second capacitor.

Claim 15: (Previously Presented) 
A method according to claim 13 wherein the method further comprises the step of detecting a predefined sequence of signal outputs from the comparator, wherein said detected sequence of 


Reasons for Allowance
Claims 1-2, 4-15, as filed 3 August 2021 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a receiver device for capacitively receiving signal for demodulation and also harvesting energy to power receiver circuitry having specific combination of components arranged as recited, including first and second electrodes, energy harvesting circuit, demodulator circuit, first and second filter circuits, comparator having the specific components and connections as recited in claim 1. As previously discussed, Makdissi, Vega, Heng, and Greene disclose capacitive and/or energy harvesting devices having similar features such as electrodes connected with circuits for capacitive energy harvesting, electrodes connected with circuits for data demodulation and comparator of capacitively received signals, and various filters. However, Applicant's arguments in light of the Specification/Drawings are persuasive upon reconsideration in that the prior art would not sufficiently teach or suggest overall combination of all of the recited components to connect together and function in the exact manner recited in claim 1. Claim 1, in light of Applicant's Specifications and Drawings, therefore overcomes the cited prior art of record.
Claims 2, 4-15 are allowed for being dependent on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/DAVID A SHIAO/Examiner, Art Unit 2836                                             

/HAL KAPLAN/Primary Examiner, Art Unit 2836